DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 18-61 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-17 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “occur together” renders the claim indefinite because it is unclear whether it means both forms complex together, expressed at the same time, or expressed in the same cell.
Dependent claims 2-17 are rejected for same reason because they depend on claim 1.
Regarding claim 2, the term “spacer plasmid” renders the claim indefinite because it is unclear what the term encompasses. Does it mean a plasmid that comprises spacer sequences of the gRNA, or a plasmid comprises spacer in between some specific nucleic acid sequences?
Claim 3 recites the limitation "the promoter" in 2.  There is insufficient antecedent basis for this limitation in the claim because claim 2 does not recite a promoter.
Regarding claim 4, the term “derived” renders the claim indefinite because the nature and number of derivative process is unknown. It is unclear what structural and/or functional requirements the Cas9 must have to be considered a derivative of Streptococcus pyogenes. 
Regarding claims 7 and 9, the word “about” renders the claim indefinite because it is unclear how many nucleotides is encompassed in “about 20 nucleotides.” For example, does 10, 15, 25, 30 or 40 nucleotides meets the claim limitation?
Regarding claims 8 and 10, the recitation of “a sequence set forth in SEQ ID NO:1 or 19” and “a sequence set forth in SEQ ID NO:2 or 13” renders the claim indefinite because it is unclear which sequence(s) or fragment(s) thereof the claim is limited to. Does it mean the entire sequence of SEQ ID NO: 1, 2, 13 and 19, or only a fragment, and the location and size of the fragment the claim is referring to.
Regarding claim 12, the word “about” renders the claim indefinite because it is unclear how many nucleotides is encompassed in “about 50bp-1.2kb.” For example, does 30bp, 40bp, 1.5kb or 2kb length meets the claim limitation?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 15-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Bryson (IDS).
Claim 1 is drawn to a bacterial host cell comprising a first nucleic acid sequence encoding a Cas protein, a second nucleic acid sequence encoding a gRNA, wherein the first and second nucleic acid may be in same or different vector, and/or operably linked to same or different regulatory elements. 
Bryson discloses a method of validating CRISPR spacer in transformation assay, wherein E. coli host cell is transformed with nucleic acid encoding Cas9, and pUC19 plasmid that containing a T4 protospacer and PAM sequence (Figure 4A, and legend). The disclosure meets the limitation of a bacterial cell that comprises nucleic acid encoding a Cas protein, and gRNA that targets the T4 bacteriophage as claimed in claim 1.
Regarding claim 4, Bryson disclose Cas9, which is a type II CRISPR nuclease. Since it is unclear what structural and functional requirements is considered to meet the limitation of being “derived” from Streptococcus pyogenes, the Cas9 disclosed Bryson meets this limitation.
Regarding claim 5, Bryson disclose the bacteriophage is T4 (Figure 4 and legend).
Regarding claim 6, Bryson disclose the T4 protospacer and PAM are cloned into pUC19 plasmids, wherein T4 protospacer is immediately adjacent to PAM (Figure 3 and legend).
Regarding claim 7, Bryson disclose the CRISPR protospacer having 30 nucleotides (Figure 3). Since the specification does not have a limiting definition for “about 20 nucleotides” the disclosure from Bryson meets this limitation.
Regarding claim 8, SEQ ID NO: 19 comprises GAATAGAAGGCATACCGCTC. Since the claim recites “a sequence set forth in SEQ ID NO: 19,” a gRNA that comprises GGC would meet the claim limitation. Bryson disclose T4 CRISPR 1 that comprises GGC (Figure 3 and legend). Therefore, the disclosure of Bryson meets the claim limitation.
Regarding claim 15, Bryson disclose the bacteriophage is a ghmC unmodified mutant (page 2, 1st and 2nd paragraph).
Regarding claim 16, Bryson disclose the ghmC-unmodified mutant phage T4©contains amC87g42 and amE51g56 (supplemental Table S1).
Regarding claim 17, Bryson disclose the bacterial host cell is E. coli (Figure 4 and legend).
Claim(s) 1, 11-14 and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kiro (IDS).
Kiro disclose a bacterial host E. coli that comprises a nucleic acid encoding CRISPR1-Cas system, which comprises both Cas and gRNA that targets T7 phage genome, and further comprises plasmids that comprise editing sequence (page 43, 1st col., 1st paragraph, Figure 1 and legend). The disclosure from Kiro anticipates the invention of claim 1.
Regarding claims 11 and 13, Kiro disclose the E. Coli is also transformed with a plasmid comprising 120bp of the sequence flanking the 1.7 gene that allows the homologous recombination of the plasmid and the phage gene (page 43, 1st col., line 4).
Regarding claim 12, Kiro disclose the 120 bp is 60 bp from each side, which fall within the range of about 50bp to 1.2kb.
Regarding claim 14, Kiro discloses that WT-TY is introduced into the bacteria (page 43, 2nd col., line 1-10).
Regarding claim 17, Kiro discloses the bacteria is E. coli (page 42, 2nd col., last two lines).
Claim(s) 1-8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemay (IDS).
Lemay discloses a method of genome engineering Lactococcal phage using CRISPR-Cas 9 (see title). Lemay discloses a bacterial host cell L. lactis that has been introduced with CRISPR-Cas 9 and tracrRNA and a crRNA that targets T4 phage (page 1353, 2nd col., 1st paragraph). Therefore, the disclosure from Lemay anticipates the invention of claim 1.
Regarding claim 2, Lemay disclose plasmid pCas9 carries the gene encoding the Cas9 as well as tracrRNA and crRNA (page 1352, 2nd col., last 4 lines).
Regarding claim 3, it is inherent that both Cas9 and gRNA are expressed under control of a promoter because promoter is required for expression.
Regarding claim 4, Lemay disclose CRISPR-Cas is from S. pyogenes SF370 (page 1353, 1st col., 1st line).
Regarding claim 5, Lemay disclose the phage is T4 (page 1353, 2nd col., line 4).
Regarding claim 6, Lemay disclose the protospacer is immediately preceding a PAM (Figure 1 and legend).
Regarding claim 7, the protospacer is 30 bp, which meets the limitation of about 20 bp since size is not clearly defined in the specification.
Regarding claim 8, SEQ ID NO: 19 comprises GAATAGAAGGCATACCGCTC. Since the claim recites “a sequence set forth in SEQ ID NO: 19,” a gRNA that comprises AA would meet the claim limitation. Lemay disclose spacer that comprises AA (Figure 1 and legend). Therefore, the disclosure of Lemay meets the claim limitation.
Regarding claim 11, Lemay further discloses donor DNA sequence flanked by left and right homologous arm to orf 45, 46 and 47 (Figure 2 and legend).
Regarding claim 12, Lemay disclose the homologous arm is 547bp on the left, and 352bp on the right (Figure 2 legend). 
Regarding claim 13, Lemay disclose the template is within a plasmid pKO47 (Figure 2 and legend).
Regarding claim 14, Lemay disclose the L. lactis MG1363 is infected with virulent phage p2 (Figure 3 and legend).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemay, in view of Bebeacua (Journal of Virology, 2013, Vol. 87, no.22, pages 12302-12312).
The teaching from Lemay has been discussed above. 
Lemay further teach that the study shows that the programmable on-target cleavage provided by SpCas9 reliably generate precise mutations in the genome of lactococcal virulent phage P2, and the method is simple and highly efficient.  Lemay teach a total of 4992 PAMs are spread across the genome of phage P2 and each orf can be targeted by SpCas9, offering the possibility of studying the function of these orfs in vivo. Lemay teaches this method offers advantage over knockout studies for studying essential genes of phage multiplication because non-disruptive mutation may be introduced into phage genome, and adding tag for protein purification (page 1356, 1st col., 1st paragraph). 
However, Lemay does not teach the guide sequence comprises a spacer of about 20 nucleotides from a gene encoding a bacteriophage portal protein.
Bebeacua studies structure, adsorption to host and infection mechanism of virulent Lactococcal phage P2 include capsid, connector complex, tail and baseplate (see abstract). Bebeacua teach gene encoding in the P2 genome encoding proteins for different functions (Figure 2 and legend). Bebeacua teaches portal protein participates in head-tail connector reconstruction (page 12306, 1st col., line 4-11).
It would have been obvious to an ordinary skilled in the art to recognize that the method taught by Lemay may be applied to study all orfs in P2 because Lemay teach each orf can be targeted by spCas9. The ordinary skilled in the art would be motivated to study the function of the portal protein using the method of Lemay because it is essential for phage head to tail connection, and non-disruptive mutation is preferred for study its function.  The ordinary skilled in the art would have reasonable expectation of success to make guide RNA targeting portal gene in the P2 genome following teaching from Lemay. Therefore, the claimed invention of claim 9 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claim 10, SEQ ID NO: 2 comprises GCAATATGGAAGATA. Since the claim recites “a sequence set forth in SEQ ID NO: 2,” a gRNA that comprises AA would meet the claim limitation. Lemay disclose spacer that comprises AA (Figure 1 and legend). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636